DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 2-3 is/are objected to because of the following informalities:  
I.	In claim 2, line 9, and claim 3, line 5, the claim language “alternating current powers” appears to be a typographical error, and should be “alternating current power”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto (US 2018/0248376).

As for clams 1-3 and 6-7, Teramoto discloses the invention as claimed, including:

1. A battery capacity estimation device comprising: 
one or more hardware processors [paragraph 0028] configured to: 
acquire an alternating current power or an alternating current energy that is input to and output from a storage battery system via a direct current-alternating current converter, the storage battery system being capable of controlling charge and discharge [fig. 1, elements 11a, 20a, and 12a; paragraphs 0020, 0023, 0029]; 
acquire a state of charge (SoC) of the storage battery system paragraph [paragraph 0029]; and 
estimate a battery capacity of the storage battery system based on the acquired alternating current power or the acquired alternating current energy and the acquired SoC [fig. 1, elements 11a, 20a, and 12a; paragraphs 0020, 0023, 0029].  
6. A battery capacity estimation method that is performed by a battery capacity estimation device, the battery capacity estimation method comprising: 
(a) acquiring an alternating current power or an alternating current energy that is input to and output from a storage battery system via a direct current-alternating current converter, the storage battery system being capable of controlling charge and discharge [fig. 1, elements 11a, 20a, and 12a; paragraphs 0020, 0023, 0029]; 

(c) estimating a battery capacity of the storage battery system based on the alternating current power or the alternating current energy acquired at the (a) acquiring and the SoC acquired at the (b) acquiring [fig. 1, elements 11a, 20a, and 12a; paragraphs 0020, 0023, 0029].  
7. A computer program product including programmed instructions embodied in and stored on a non-transitory computer readable medium, wherein the instructions, when executed by a computer, cause the computer to perform: 
(a) acquiring alternating current power or an alternating current energy that is input to and output from a storage battery system via a direct current-alternating current converter, the storage battery system being capable of controlling charge and discharge [fig. 1, elements 11a, 20a, and 12a; paragraphs 0020, 0023, 0029]; 
(b) acquiring a state of charge (SoC) of the storage battery system [paragraph 0029]; and 
(c) estimating a battery capacity of the storage battery system based on the alternating current power or the alternating current energy acquired at the (a) acquiring and the SoC acquired at the (b) acquiring [fig. 1, elements 11a, 20a, and 12a; paragraphs 0020, 0023, 0029].  

2. The battery capacity estimation device according to claim 1, wherein the one or more hardware processors are further configured to: 

estimate the battery capacity based on alternating current powers or alternating current energy and SoCs acquired at a plurality of timings at which the change in power is determined to be equal to or smaller than the certain threshold [paragraphs 0052-0054].  
3. The battery capacity estimation device according to claim 2, wherein the one or more hardware processors are further configured to estimate the battery capacity of the storage battery system based on: 
a change amount between the alternating current powers or the alternating current energy at a latest timing and another timing out of the timings [paragraphs 0084-0087 and 0029 – wherein the remaining capacity (SC) of storage battery is estimated based on current (Is) change amounts as they are constantly updated which happens at time intervals (fig. 6) and the constant updating of SC at time intervals (being constantly updated – Fig. 6)]; and 
the SoCs at the latest timing and the other timing, or a change amount between the SoCs at the latest timing and the other timing [paragraphs 0084-0087 and 0029 – wherein the remaining capacity (SC) of storage battery is estimated based on current (Is) change amounts as they are constantly updated which happens at time intervals (fig. 6) and the constant updating of SC at time intervals (being constantly updated – Fig. 6)].  

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
4. The battery capacity estimation device according to claim 1, wherein the one or more hardware processors are further configured to: 
compute: 
a direct current power or a direct current energy output from the storage battery system before being converted by the direct current-alternating current converter; and 
a direct current power or a direct current energy input to the storage battery system after being converted by the direct current-alternating current converter, based on the acquired alternating current power or the acquired alternating current energy and conversion efficiency information about conversion between a direct current and an alternating current of the direct current-alternating current converter; and 
estimate the battery capacity of the storage battery system based on the computed direct current power or the computed direct current energy and the acquired SoC.  
5. The battery capacity estimation device according to claim 1, wherein, when the acquired alternating current power or the acquired alternating current energy includes a power or a energy output from a photovoltaic cell, the one or more hardware processors are further configured to estimate the battery capacity of the storage battery system 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 26, 2022